
	
		I
		111th CONGRESS
		2d Session
		H. R. 5839
		IN THE HOUSE OF REPRESENTATIVES
		
			July 22, 2010
			Mr. Heinrich (for
			 himself, Mr. Luján, and
			 Mr. Teague) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to clarify the
		  types of energy conservation subsidies provided by public utilities eligible
		  for income exclusion.
	
	
		1.Clarification of types of
			 energy conservation subsidies provided by public utilities eligible for income
			 exclusion
			(a)In
			 generalSection 136 of the
			 Internal Revenue Code of 1986 is amended by redesignating subsection (d) as
			 subsection (e) and by inserting after subsection (c) the following new
			 subsection:
				
					(d)Net metering or
				net billing programs; renewable energy credits
						(1)In
				generalFor purposes of this
				section, the term subsidy includes amounts received by a customer
				from a public utility—
							(A)to pay for electricity generated from an
				energy conservation measure under a net metering or net billing program,
				or
							(B)to pay for renewable energy credits
				attributable to an energy conservation measure.
							(2)LimitationThe
				amount treated as a subsidy for any taxable year by reason of paragraph (1)(B)
				shall not exceed an amount equal to—
							(A)$2,000, multiplied
				by
							(B)the whole number
				of years worth of renewable energy credits that are sold by the
				customer.
							(3)No basis
				reductionSubsection (b) shall not apply with respect to property
				any portion of the basis of which is attributable to an amount described in
				paragraph
				(1).
						.
			(b)Effective
			 dateThe amendments made by this section shall apply to amounts
			 received after the date of the enactment of this Act.
			
